              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:15-cv-00109-MR


SANDRA M. PETERS, on behalf of   )
herself and all others similarly )
situated,                        )
                                 )
                   Plaintiff,    )
                                 )
         vs.                     )               ORDER
                                 )
AETNA INC., AETNA LIFE           )
INSURANCE COMPANY, and           )
OPTUMHEALTH CARE SOLUTIONS, )
INC.,                            )
                                 )
                   Defendants.   )
________________________________ )

      THIS MATTER is before the Court on the Defendants’ Joint Motion for

Leave to File Under Seal Certain Exhibits and Related Portions of Optum’s

Brief in support of Motion for Summary Judgment [Doc. 186].

      The Defendants move for leave to publicly file redacted versions of

Optum’s brief in support of its motion for summary judgment and Exhibits 2,

4, 6, 8, 9, 10, 11, 14, and 16, while filing unredacted copies thereof under

seal, and to file fully under seal Exhibits 5, 7, 12, 17, and 18. [Doc. 186]. As

grounds for sealing, the Defendants contend that these materials contain
Aetna’s and Optum’s commercially sensitive and proprietary information, as

well as confidential information of particular plan participants. [Id.].

      The press and the public have, under both the First Amendment and

the common law, a qualified right of access to judicial documents and

records filed in civil and criminal proceedings. Doe v. Public Citizen, 749

F.3d 246, 265 (4th Cir. 2014). “The common-law presumptive right of access

extends to all judicial documents and records, and the presumption can be

rebutted only by showing that ‘countervailing interests heavily outweigh the

public interests in access.’” Id. at 265-66 (quoting in part Rushford v. New

Yorker Magazine, Inc., 846 F.2d 249, 253 (4th Cir. 1988)).             The First

Amendment right of access “may be restricted only if closure is ‘necessitated

by a compelling government interest’ and the denial of access is ‘narrowly

tailored to serve that interest.’” Id. at 266 (quoting in part In re Wash. Post

Co., 807 F.2d 383, 390 (4th Cir. 1986)).

      When presented with a motion to seal, the law of this Circuit requires

this Court to: “(1) provide public notice of the request to seal and allow

interested parties a reasonable opportunity to object, (2) consider less

drastic alternatives to sealing the documents, and (3) provide specific

reasons and factual findings supporting its decision to seal the documents




                                        2
and for rejecting the alternatives.” Ashcraft v. Conoco, Inc., 218 F.3d 288,

302 (4th Cir. 2000).

      In the present case, the public has been provided with adequate notice

and an opportunity to object to the Defendants’ motion. The Defendants filed

their motion on January 31, 2019, and it has been accessible to the public

through the Court’s electronic case filing system since that time. Further, the

parties have demonstrated that the documents at issue contain confidential

and sensitive business information as well as protected health information of

non-parties, and that the public’s right of access to such information is

substantially outweighed by the compelling interest in protecting the details

of such information from public disclosure. Finally, having considered less

drastic alternatives to sealing the documents, the Court concludes that

sealing of these documents is narrowly tailored to serve the interest of

protecting the confidential and sensitive nature of these documents.

      IT IS THEREFORE ORDERED that the Defendants’ Joint Motion for

Leave to File Under Seal Certain Exhibits and Related Portions of Optum’s

Brief in support of Motion for Summary Judgment [Doc. 186] is GRANTED,

and the redacted portions of Optum’s Brief in support of its Motion for

Summary Judgment and Exhibits 2, 4, 6, 8, 9, 10, 11, 14, and 16 filed in

support thereof shall be filed under seal until further Order of this Court.



                                      3
Exhibits 5, 7, 12, 17, and 18 to Optum’s Brief in support of its Motion for

Summary Judgment shall be filed fully under seal under further Order of this

Court.

     IT IS SO ORDERED.
                              Signed: February 6, 2019




                                       4
